Exhibit 10.5

 

PRO-DEX, INC.

 

AMENDED AND RESTATED

EMPLOYEE SEVERANCE POLICY

 

I.PURPOSE

 

This Amended and Restated Employee Severance Policy (the “Policy”) is
established to be effective as of September 16, 2014 (the “Effective Date”) to
provide benefits to certain employees of Pro-Dex, Inc. (the “Company”), upon
termination of employment from the Company. The Policy has been adopted by the
Board of Directors of the Company and shall remain in force and effect until
amended or rescinded by action of the Board of Directors. This Policy amends,
restates and supersedes in its entity the Company’s former Employee Severance
Policy dated July 1, 2011.

 

II.EXCLUSIVITY OF POLICY

 

The Policy sets forth the Company’s sole policy regarding severance pay for
Eligible Employees. All other statements, policies and agreements relating to
severance pay for an Eligible Employee, whether oral or in writing, and,
including without limitation, any statement in any employee handbooks or other
policy statements of the Company, shall have no force or effect. Nothing set
forth herein shall have any effect on any employee’s at-will employment status.

 

III.ELIGIBILITY

 

(1)          To be eligible for the benefits set forth herein, an employee must
be an active full-time employee who, at the time of employment separation,
satisfies all of the following requirements, and is not otherwise excluded by
any other provision of this Section III:

 

(a)          Employee is not covered by a collective bargaining agreement
(unless it expressly provides for coverage under the Policy);

 

and

 

(b)          Employee is (i) permanently laid off, (ii) voluntarily terminates
employment on account of a qualifying change in work location, or (iii) is
involuntarily terminated under the Company’s at-will employment policy,
including terminations for inadequate or unsatisfactory performance other than
Disqualifying Conduct as defined herein.

 

(1)          An employee will be considered “laid off” if his or her services as
an employee of the Company are terminated because of a reduction in the work
force for economic reasons such as lack of work, elimination of the employee’s
job classification or changes in the Company’s organization. A lay off will be
deemed “permanent” only if, at the time of termination of employment, the
Company does not expect to rehire the employee, as determined by the Company in
its sole discretion.

 

 

 

 

(2)          A qualifying change in work location is an employer-required
permanent change in the employee’s primary work location, but only if the change
both (i) increases the employee’s commuting distance, and (ii) requires a
one-way commute of more than 30 miles, determined based on the employee’s place
of residence when the change in work location was announced. An employee will
not be deemed to have terminated employment on account of a qualifying change in
work location if the employee voluntarily resigns before the effective date of
the change in location.

 

(3)          A termination for Disqualifying Conduct is one in which the Company
separates the employment relationship due to an employee’s serious misconduct,
as determined by the Company in its sole discretion. Such serious misconduct
includes the following types of behavior and other comparable misconduct:
illegal conduct or a credible allegation thereof that (i) relates to job duties
or job performance or (ii) reasonably could result in material injury or damage
to the Company (including its reputation); gross misconduct such as dishonesty,
fighting, misappropriation or misuse of Company assets; repeated violation of
Company work rules or rules of conduct; and willful or grossly negligent
violation of Company work rules or rules of conduct in situations that
reasonably could result in material injury or damage to the Company. A
termination for inadequate or unsatisfactory performance (not accompanied by
serious misconduct as described above) does not constitute a termination for
Disqualifying Conduct.

 

(2)          An employee will not be eligible for benefits under the Policy if,
within 30 days following termination of employment with the Company, the
employee commences employment with any successor, acquirer or affiliate of the
Company in a position which is comparable to or better than the position the
employee held with the Company prior to termination of employment. Similarly, an
employee whose employment is deemed terminated by the Company as the result of
an acquisition of the Company but who has been offered substantially comparable
employment with a successor, acquirer or affiliate of the Company will not be
eligible for benefits under this Policy. Whether an employer is a successor,
acquirer or affiliate of the Company and whether a position is comparable to or
better than another position shall be determined by the Company in its sole
discretion.

 

(3)          Benefits under the Policy are payable only under the conditions set
forth in this Section III. Any termination for Disqualifying Conduct is
expressly excluded from benefits hereunder. Benefits are not payable under the
Policy if an employee separates from the Company voluntarily for any reason,
including retirement, but not including voluntarily resignation of employment on
account of a qualifying change in work location. Benefits also are not payable
under the Policy on account of a separation of employment that occurs (i) due to
death, (ii) due to an employee’s failure to return to work at the expiration of
an approved or legally-mandated leave of absence, or (iii) after an employee has
begun receiving disability benefits under the Company’s long term disability
insurance coverage or disability benefits pursuant to a workers’ compensation
claim.

 

-2-

 

 

(4)          An employee who meets all of the requirements of this Section III
and does not come within one of the exclusions from benefits is referred to
throughout this Policy as an “Eligible Employee.”

 

IV.BENEFITS

 

(1)          Each Eligible Employee shall receive severance benefits under the
Policy determined on the basis of: (i) the number of complete years of active
employment of the Eligible Employee by the Company or an affiliate of the
Company, measured from the Eligible Employee’s most recent hire date after
subtracting any breaks in service, other than statutorily-mandated temporary
leaves of absence, and (ii) the position held by the Eligible Employee on his or
her last day of active work; subject, however, to (iii) the Eligible Employee’s
execution (and, if applicable, non-revocation) of a Release pursuant to Section
VI. In the event Employee and the Company have entered into an Indemnification
Agreement with each other, Employee shall not be required to release any rights
afforded to Employee under such Indemnification Agreement, or any provisions
concerning indemnification under the Company’s Bylaws or Articles of
Incorporation, and the Company shall continue to indemnify Employee under any
such Agreement and/or provisions which may be applicable to Employee.

 

(2)          Schedule A, attached hereto, sets forth the total number of weeks
of separation pay plus severance pay to be received by the Eligible Employee
based on the criteria specified in Section IV(1) above. Each Eligible Employee
shall receive a two weeks’ of Base Pay as a separation payment in accordance
with Section IV(1), subject to required withholding, to be paid unconditionally
to the Eligible Employee on his or her last day of employment, provided such
Eligible Employee meets all of the requirements of Section IV(1) (“Separation
Pay”). After deducting this two weeks from the amount shown in Schedule A for
the applicable Eligible Employee, the remaining number of weeks (“Severance
Weeks”) shall be multiplied by the Eligible Employee’s base salary or regular
rate of pay on his or her last day of active work to determine the amount of
severance pay the Eligible Employee is entitled to. Such base salary or rate of
pay (“Base Pay”) shall not include overtime, bonuses, commissions, premium pay,
employee benefits and expense reimbursement or other similar pay. It shall
include base pay not received because of elections under Internal Revenue Code
Sections 125 and 401(k). In addition, in the event the Employee is subject to
the Company’s Annual Incentive Plan and/or Long Term Incentive Plan (not the
Company’s general bonus plan), the Employee shall be entitled to receive bonus
or compensation award payment, if any, in accordance with the terms of such
Annual Incentive Plan and Long Term Incentive Plan, as the case may be.
Severance pay meeting all of the requirements of this Section IV is referred to
throughout this Policy as the “Severance” owed to the Eligible Employee.

 

V.METHOD OF PAYMENT AND REPAYMENT

 

(1)          The Severance will be paid in a lump sum (subject to required
withholding) within five business days after the effective date (including the
expiration of any applicable revocation periods) of the release of claims by an
Eligible Employee.

 

(2)          An employee who has received the Severance and is recalled to work
may, as a condition of reinstatement, be required to repay a portion of the
Severance received by the

 

-3-

 

 

 

Eligible Employee. If the number of weeks paid for Severance exceeds the number
of weeks the Eligible Employee was actually laid off, the Eligible Employee must
repay the excess Severance within 30 days of re-employment in order to be
eligible for severance benefits in the event of a future layoff or other
qualifying termination of employment.

 

VI.RELEASE OF ALL CLAIMS

 

In order to receive the Severance, an Eligible Employee must sign a release
(“Release”) of all claims the Eligible Employee had, has or may have against the
Company, in form and content satisfactory to the Company and its legal counsel
and within the time period required by the Company for such signature. If a
revocation period is applicable to the Release, the revocation period must
expire without revocation having occurred before the Severance shall become
payable. Eligible Employees who choose not to sign the Release (or, if
applicable, sign the Release but revoke it) shall receive only the two weeks of
unconditional Separation Pay. In the event Employee and the Company have entered
into an Indemnification Agreement with each other, Employee shall not be
required to release any rights afforded to Employee under such Indemnification
Agreement or any provisions concerning indemnification under the Company’s
Bylaws or Articles of Incorporation and the Company shall continue to indemnify
Employee under such Indemnification Agreement and provisions.

 

 

 

 

 

 

 

 

 

 

 

-4-

 

 

 

Schedule A



Separation Plus Severance Table

 

Note: These amounts include the two weeks of Separation Pay.

The Severance Weeks equal the number of weeks shown

in this Schedule A minus two weeks.

 

                  Category Years of Service    All Other Managers
and
Directors Vice
Presidents
and CEO More
than  but less than or
equal to Percentage of
Maximum
Severance
Pay Number of Weeks of Severance Pay
(inclusive of Two Weeks of
Separation Pay)  0.0 0.5 0% 2.0 2.0 2.0 0.5 1 25% 4.0 5.0 6.0 1 2 40% 5.2 6.8
8.4 2 3 55% 6.4 8.6 10.8 3 4 70% 7.6 10.4 13.2 4 5 85% 8.8 12.2 15.6 5 n/a  100%
10.0 14.0 18.0

 